      Case 1:18-cv-02020-LTS-SLC Document 141 Filed 09/09/21 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
WELLS FARGO SECURITIES, LLC,

                                Plaintiff,

       -v-
                                                          CIVIL ACTION NO.: 18 Civ. 2020 (LTS) (SLC)
LJM INVESTMENT FUND, L.P. and LJM PARTNERS,                               ORDER
LTD,

                                Defendants.


LJM INVESTMENT FUND, L.P., LJM MASTER
TRADING FUND, L.P., LJM OFFSHORE FUND, LTD.,
and PFC-LJM PRESERVATIONS AND GROWTH
FUND, L.P.,

                                Counterclaimants,

       -v-

WELLS FARGO SECURITIES, LLC,

                                Counter-Defendant


SARAH L. CAVE, United States Magistrate Judge:

       Pursuant to the status conference held today, September 9, 2021, the Court orders as

follows:

       1. LJM shall produce the transcripts of interviews or depositions of any LJM employee

             conducted in the SEC and/or CFTC actions against LJM (the “Regulatory Actions”) to

             the extent that those employees made statements regarding LJM’s risk management

             protocols and procedures. Wells Fargo shall investigate whether any of its employees

             were interviewed or deposed in the Regulatory Actions, whether transcripts are

             available, and, if so, produce the transcripts;
Case 1:18-cv-02020-LTS-SLC Document 141 Filed 09/09/21 Page 2 of 3




2. LJM shall prioritize its production of the trading data and reports for the estimated

   five to ten “high volatility events” referenced in LJM’s Counterclaims, with the

   complete range of trading data and reports to follow;

3. LJM shall respond to Wells Fargo’s interrogatories seeking the identity of any futures

   commissioner merchants (“FCMs”) with whom LJM communicated on February 5–6,

   2018 concerning the transfer of its portfolio. LJM need not respond to Wells Fargo’s

   interrogatories seeking the identity of “any other FCM that LJM internally discussed

   for such transfer” (ECF No. 136 at 3);

4. By separate order, the Court will enter the Confidentiality and Stipulation and

   Protective Order filed at ECF No. 140. As discussed with and agreed to by the parties

   at today’s status conference, the Court inserted the phrase “and may raise any

   disagreements with the Court” to Paragraph 8 of the Protective Order;

5. The discovery schedule is extended by 30 days as follows:

       a. Party document discovery shall be completed by November 1, 2021;

       b. Party depositions shall be completed by December 30, 2021;

       c. Third-party document discovery shall be completed by December 30, 2021;

       d. Third-party depositions shall be completed by March 2, 2022;

       e. Opening expert reports shall be served by March 2, 2022;

       f. Rebuttal expert reports shall be served by April 15, 2022;

       g. Expert depositions shall be completed by May 18, 2022;

       h. Motions for summary judgment shall be filed by June 17, 2022; and




                                        2
     Case 1:18-cv-02020-LTS-SLC Document 141 Filed 09/09/21 Page 3 of 3




         6. The Court will hold a status conference on Thursday, October 7, 2021 at 10:00 am on

            the Court’s conference line. The Parties are directed to call: 866-390-1828; access

            code: 380-9799, at the scheduled time. By October 1, 2021, the parties shall file a

            joint letter reporting on the status of discovery and outlining any issues as to which

            there is a dispute requiring the Court’s attention.

Dated:          New York, New York
                September 9, 2021

                                                      SO ORDERED.



                                                      _________________________
                                                      SARAH L. CAVE
                                                      United States Magistrate Judge




                                                 3
